Citation Nr: 0015419	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which held that new and material 
evidence had not been submitted to reopen a claim seeking 
entitlement to service connection for a back disorder.


REMAND

The veteran is seeking entitlement to service connection for 
a low back disorder and is attempting to reopen, with new and 
material evidence, a previously denied claim for the same.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

VA has a duty to notify the veteran of the evidence necessary 
to complete his or her claim, if that claim is incomplete.  
38 U.S.C.A. § 5103(a)  (West 1991).  The United States Court 
of Appeals for Veterans Claims (formerly Court of Veterans' 
Appeals) has held that the duty to inform includes advising 
the veteran that evidence, the existence of which the VA has 
notice and which may make a claim plausible, was needed to 
complete his claim.  Robinette v, Brown, 8 Vet. App. 69, 80  
(1995); see also Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained); Epps v. Brown, 9 Vet. App. 341 (1996) 
(§ 5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration).  The Court has held that the duty 
to notify the veteran of evidence necessary to complete his 
application applies to applications to reopen claims for 
compensation.  See Graves v. Brown, 8 Vet. App. 522 (1996). 
In this case, the Board finds that the RO did not satisfy its 
duty to inform the veteran of evidence necessary to complete 
his claim.

This appeal originates from a March 1998 claim by the veteran 
seeking entitlement to service connection for a low back 
disorder.  However, the veteran had previously submitted a 
claim seeking service connection for a low back disorder in 
October 1981, a claim that was denied by the RO in November 
1981.  The veteran was informed of that decision in December 
1981, but did not appeal that decision within a year of 
notification.  As such, it is a final decision.  38 C.F.R. 
§§ 20.200, 20.302  (1999).  Hence, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" is defined as that "not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a)  (1999); see Evans v. Brown, 9 Vet. App. 273, 283  
(1996).  On his March 1998 application for VA compensation, 
the veteran indicated that he had received treatment of his 
low back by a private physician in December 1997.  After 
receiving his application, the RO did not notify the veteran 
of his duty to submit this information.  Instead, the RO 
denied his claim and notified him of the denial.

In the veteran's September 1998 Notice of Disagreement (NOD), 
he specifically inquired as to how the RO could have made a 
decision on his claim without considering the new evidence 
that he indicated was available.  He admitted that it might 
be his duty to obtain that evidence, but questioned why the 
RO had never asked for it, nor mentioned it.  With his NOD, 
the veteran submitted a February 1998 medical record, but 
also asked the RO if it needed anything else from his doctor 
in order to reopen his claim.

Again, the RO did not inform the veteran of the evidence that 
was needed to complete his claim and of the veteran's initial 
duty to submit it.  It appears that the RO intended to do so, 
as shown by a December 1998 deferred rating worksheet from a 
local rating specialist.  That document requested that the 
veteran be sent a letter informing him that he needed to 
submit additional evidence supporting his request to reopen 
his claim for service connection for a low 

back disorder.  However, no such letter is of record and 
nothing in the claims file indicates that any such letter was 
created and sent to the veteran.

Accordingly, further appellate consideration will be deferred 
and the case in hereby REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
inform him that he must submit new and 
material evidence to reopen his claim 
seeking entitlement to service connection 
for a low back disorder, and that, 
overall, the claims file must contain 
evidence of a current disability, of an 
inservice injury or disease, and of a 
nexus between the inservice injury or 
disease and the current disability in 
order to be adjudicated on its merits.  
He is specifically requested to submit 
any copies of medical records from Farley 
K. Tumbaco, MD, beginning in December 
1997, that he wants considered with this 
appeal.  Copies of all correspondences 
made and records obtained should be added 
to the claims folder.

2.  After the above development has been 
completed, and the veteran provided 
adequate opportunity to respond, the RO 
should review its decision denying the 
request to reopen the claim of 
entitlement to service connection for a 
low back disorder, to determine if any 
change is warranted.  If any action 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision(s) reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



